DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver configured to receive” in claim 1; “an analyzer configured to analyze” in claim 1; “a plan generator configured to generate” in claim 1; “an output interface configured to output” in claim 1; “a verifier configured to verify” in claim 2; and “a learning data generator configured to generate learning data” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Claim limitation “a receiver configured to receive” in claim 1; “an analyzer configured to analyze” in claim 1; “a plan generator configured to generate” in claim 1; “an output interface configured to output” in claim 1; “a verifier configured to verify” in claim 2; and “a learning data generator configured to generate learning data” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Examiner was able to find on page 8 of the specification, “analyzing section (i.e., analyzer or any other types of circuitries) 4, a verification section (i.e., verifier or any other types of circuitries)” but this disclosure lacks clear structure tied to the “analyzer” and the “verifier.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 8 recites, “the isolation work” without antecedent basis.

Claim Rejections - 35 USC § 101
Due to the inability to determine the metes and bounds of claims 1-9 due to the above recited rejections, a 35 U.S.C. 101 analysis cannot be properly conducted at this time for these claims.  However, a cursory review indicates the claims would be rejected as an Abstract Idea similarly to claim 10 below.
35 U.S.C. 101 reads as follows:



Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of analyzing a plurality of patterns of respective states of the plurality of the components in connection with a changing state of at least one of the plurality of components in the targeted area, based on the information stored in the database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually analyzing the patterns. 
Similarly, the limitation of extracting a specific pattern from the plurality of patterns analyzed by the analyzer, as an extraction pattern, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually extracting a pattern from the analyzed data. 
Similarly, the limitation of generating a work plan based on the extraction pattern, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the storing information step. The storing information step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the receiving step. The receiving step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the outputting step. The outputting step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the storing information step, receiving step, and outputting step were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Regarding the storing information step, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Regarding the receiving and outputting steps, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Thereby, a conclusion that the claimed storing information step, receiving step, and outputting step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (hereinafter Harper), U.S. Patent Application Publication 2017/0336849 in view of Sakakibara et al. (hereinafter Sakakibara) U.S. Patent 9,971,329.
Regarding Claim 1, Harper discloses an isolation management system comprising: 
a database configured to store information which relates to a plant [“industrial asset management system” ¶16; Database, Fig. 3] constructed with a plurality of components [“a plurality of industrial assets” ¶16], the information comprising a relationship between the plurality of components [“An industrial asset 102A, 1028 may be serviceable as a set of components or as a single entity.” ¶17]; 
a receiver configured to receive a targeted area information defining a targeted area in the plant [“receive asset data associated with one or more of the industrial assets” ¶19; Note: the targeted area can be the asset or the entire plant]; 

an output interface configured to output the work plan generated by the plan generator [“present the processed asset data via a user interface” ¶20].
However, Harper fails to explicitly disclose an analyzer configured to analyze a plurality of patterns of respective states of the plurality of components in connection with a changing state of at least one of the plurality of components in the targeted area, based on the information stored in the database; 
deep learning circuitry configured to extract at least one specific pattern from the plurality of patterns analyzed by the analyzer as an extraction pattern; 
Sakakibara discloses an analyzer configured to analyze a plurality of patterns of respective states of the plurality of components in connection with a changing state of at least one of the plurality of components in the targeted area, based on the information stored in the database [“State Observation Module” Fig. 16; “state observation module” col. 26, lines 17-18; “state st” col. 30, line 37; Note: Specification on page 2 indicates a pattern can be a possible state of the device(s).]; 
deep learning circuitry configured to extract at least one specific pattern from the plurality of patterns analyzed by the analyzer as an extraction pattern [“learning module” col. 26, line 47; “for determining second manufacturing information, in accordance with a neural network model on the basis of the state variable observed by the state observation module” col. 27, line 29-31]; 

Given the advantage of learning from states of the devices a setup to use in order to avoid a faulty device, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Harper and Sakakibara disclose the isolation management system according to claim 1.
However, Harper fails to explicitly disclose further comprising a verifier configured to verify the pattern of respective states in the components outside of the targeted area in connection with the changing state of each component in the targeted area in accordance with the work plan.
Sakakibara discloses further comprising a verifier configured to verify the pattern of respective states in the components outside of the targeted area in connection with the changing state of each component in the targeted area in accordance with the work plan [“change control decision module 293 desirably verifies that the computed new function (action value table) operates correctly, and thereupon updates the new function (action value table) of the second manufacturing information generation module” col. 28, lines 14-18].
It would have been obvious to one having ordinary skill in the art, having the teachings of Harper and Sakakibara before him before the effective filing date of the 
Given the advantage of comparing patterns from various locations in the plant in order to increase accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Harper and Sakakibara disclose he isolation management system according to claim 1.
However, Harper fails to explicitly disclose wherein the deep learning circuitry includes an intermediate layer comprising a multilayered neural network and is configured to acquire feature amount of each of the plurality of patterns; and
the deep learning circuitry is further configured to extract the extraction pattern depending on the feature amount of each of the plurality of patterns.
Sakakibara discloses wherein the deep learning circuitry includes an intermediate layer comprising a multilayered neural network and is configured to acquire feature amount of each of the plurality of patterns ["deep learning" col. 26, line 55]; and
the deep learning circuitry is further configured to extract the extraction pattern depending on the feature amount of each of the plurality of patterns [“learning module” col. 26, line 47; “for determining second manufacturing information, in accordance with a neural network model on the basis of the state variable observed by the state observation module” col. 27, line 29-31].
It would have been obvious to one having ordinary skill in the art, having the teachings of Harper and Sakakibara before him before the effective filing date of the 
Given the advantage of deep learning to increase selection accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Harper and Sakakibara disclose the isolation management system according to claim 3. 
However, Harper fails to explicitly disclose wherein the deep learning circuitry includes a learning data generator configured to generate learning data configured to construct the multilayered neural network.
Sakakibara discloses wherein the deep learning circuitry includes a learning data generator configured to generate learning data configured to construct the multilayered neural network [“learning mode” col. 31, lines 40-41; “learns (trains) by ‘supervised learning’“ col. 32, lines 27-28; Fig. 24B].
It would have been obvious to one having ordinary skill in the art, having the teachings of Harper and Sakakibara before him before the effective filing date of the claimed invention, to modify the combination to incorporate training of a learning model of Sakakibara.
Given the advantage of increasing accuracy through training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Harper and Sakakibara disclose the isolation management system according to claim 4.  Harper further discloses wherein the database is 
However, Harper fails to explicitly disclose the learning data generator is configured to generate the learning data based on the past work plan stored in the database.
Sakakibara discloses the learning data generator is configured to generate the learning data based on the past work plan stored in the database [“learns (trains) by ‘supervised learning’“ col. 32, lines 27-28].
It would have been obvious to one having ordinary skill in the art, having the teachings of Harper and Sakakibara before him before the effective filing date of the claimed invention, to modify the combination to incorporate previous data into training data of Sakakibara.
Given the advantage of using previous data in training in order to increase accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Harper and Sakakibara disclose the isolation management system according to claim 4.  Harper further discloses wherein the plurality of components comprises a predetermined first type component and a second type component connected to the first type component [“An industrial asset 102A, 102B may, for example, include one or more of industry infrastructure, operating equipment, 
However, Harper fails to explicitly disclose the learning data generator is configured to generate first matrix data, in which a state of the first type component analyzed by the analyzer is treated as input amount, and second matrix data, in which a state of the second type component analyzed by the analyzer is treated as output amount; and 
the deep learning circuitry is configured to cause the multilayered neural network to learn the learning data which include the first matrix data and the second matrix data.
Sakakibara discloses the learning data generator is configured to generate first matrix data, in which a state of the first type component analyzed by the analyzer is treated as input amount, and second matrix data, in which a state of the second type component analyzed by the analyzer is treated as output amount [“feature vectors” col. 31, line 23]; and 
the deep learning circuitry is configured to cause the multilayered neural network to learn the learning data which include the first matrix data and the second matrix data [“learning mode” col. 31, lines 40-41; “learns (trains) by ‘supervised learning’“ col. 32, lines 27-28; Fig. 24B ].
It would have been obvious to one having ordinary skill in the art, having the teachings of Harper and Sakakibara before him before the effective filing date of the claimed invention, to modify the combination to incorporate feature vectors for the various machines of Sakakibara.


Regarding Claim 7, Harper and Sakakibara disclose the isolation management system according to claim 3.
However, Harper fails to explicitly disclose wherein the deep learning circuitry is configured to set a reward with respect to the information stored in the database, extract a plurality of specific patterns from the plurality of patterns analyzed by the analyzer, as a plurality of extraction patterns, and extract a pattern having a highest value of the reward among the plurality of extraction patterns.
Sakakibara discloses wherein the deep learning circuitry is configured to set a reward with respect to the information stored in the database, extract a plurality of specific patterns from the plurality of patterns analyzed by the analyzer, as a plurality of extraction patterns, and extract a pattern having a highest value of the reward among the plurality of extraction patterns [“reinforcement learning” col. 26, line 66; “learning module 502 includes a reward computation module 511” col. 27, lines 1-2; “reinforcement learning function” col. 33, line 42].
It would have been obvious to one having ordinary skill in the art, having the teachings of Harper and Sakakibara before him before the effective filing date of the claimed invention, to modify the combination to incorporate reinforcement learning using rewards of Sakakibara.


Regarding Claim 8, Harper and Sakakibara disclose the isolation management system according to claim 1.  Harper further discloses the plan generator is configured to generate the work plan based on the operation procedure extracted by the deep learning circuitry [“detect a change associated with at least one of the industrial assets 102A, 1028 and responsively modify the industrial asset management system 100 to accommodate the detected change.” ¶19].
However, Harper fails to explicitly disclose wherein the deep learning circuitry is configured to extract an operation procedure of the isolation work based on the extraction pattern.
Sakakibara discloses wherein the deep learning circuitry is configured to extract an operation procedure of the isolation work based on the extraction pattern [“learning module” col. 26, line 47; “for determining second manufacturing information, in accordance with a neural network model on the basis of the state variable observed by the state observation module” col. 27, line 29-31].
It would have been obvious to one having ordinary skill in the art, having the teachings of Harper and Sakakibara before him before the effective filing date of the claimed invention, to modify the combination to incorporate deep learning of Sakakibara.


Claim 10 is rejected on the same grounds as claim 1.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper and Sakakibara, further in view of Nagata et al. (hereinafter Nagata), U.S. Patent Application Publication 2013/0229911.
Regarding Claim 9, Harper and Sakakibara disclose the isolation management system according to claim 1.
However, Harper fails to explicitly disclose wherein the analyzer is configured to perform at least one of an analog-circuit analysis, a logic-circuit analysis, and a route-search analysis.
Nagata discloses wherein the analyzer is configured to perform at least one of an analog-circuit analysis, a logic-circuit analysis, and a route-search analysis [“bypass route search” ¶162; “even when a fault occurs” ¶4].
It would have been obvious to one having ordinary skill in the art, having the teachings of Harper, Sakakibara and Nagata before him before the effective filing date of the claimed invention, to modify the combination to incorporate the route search of Nagata.


Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a 
Carnes et al. (Machine Learning Techniques for Fault Isolation and Sensor Placement) discloses fault isolation and sensor placement are vital for monitoring and diagnosis. A sensor conveys information about a system's state that guides troubleshooting if problems arise. Machine learning methods are used to uncover behavioral patterns over snapshots of system simulations that will aid fault isolation and sensor placement, with an eye towards minimality, fault coverage, and noise tolerance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123